                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Matthew Terrell
                                                             Civil Action No. 17cv00088-BTM-AGS

                                              Plaintiff,
                                       V.
C. Armant, Warden; Attorney General of                        JUDGMENT IN A CIVIL CASE
the State of California


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
For the foregoing reasons, the Court DENIES the petition. Rule 11of the Rules Following 28 U.S.C. §
2254 requires the District Court to “issue or deny a certificate of appealability when it enters a final
order adverse to the applicant.” Rule 11, 28 U.S.C. foll. § 2254 (West Supp. 2013). A certificate of
appealability will issue when the petitioner makes a “substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253; Pham v. Terhune, 400 F.3d 740, 742 (9th Cir. 2005). A
“substantial showing” requires a demonstration that “‘reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.’” Beaty v. Stewart, 303 F.3d 975, 984 (9th
Cir. 2002), quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, the Court concludes Terrell
has not made the required showing, and therefore a certificate of appealability is hereby DENIED.




Date:         10/29/18                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ S. Mitchell
                                                                                     S. Mitchell, Deputy
